Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of applicants’ response filed 4/22/21 the following applies.
Applicants are suggested to read the subject matter that is only being examined as set forth in the previous action as many nonelected choices remain throughout the present claims.
Specification
The disclosure is objected to because of the following informalities: The substitute specifcation also contains many illegible structures where subscripts and superscripts are not legible. See pages 6-8 and p.16 and following pages. Darker fonts  may be needed although other pages with formulas are very clear. See page 15.
Appropriate correction is required.
Claim Objections
Claims 9 and 21 are objected to because of the following informalities:  The many R variables are barely visible in claim 9 and also for the “c” subscript in claim 21.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1,9,10,14 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), representative number of species falling within the instant scope. The  species in the examples  represents a fraction of what constitutes the scope of heterocycles/heteroaryls among other groups that embrace the examined subject matter at the R variables pointed out above. A subsequent decision, Amgen Inc. v. Sanofi 124 USPQ2d 1354 reiterates the requirements for description in the following passage on p.1358: “Section 112 states that "[t]he specification shall contain a written description of the invention . . . in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains . . . to make and use the same . . . ." This requirement ensures "that the inventor actually invented the invention claimed." Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336 , 1351 (Fed. Cir. 2010) (en banc). To show invention, a patentee must convey in its disclosure that it "had possession of the claimed subject matter as of the filing date." Id. at 1350. Demonstrating possession "requires a precise definition" of the invention. Id. To provide this “precise definition” for a claim to a genus, a patentee must disclose “a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.”
Claim Rejections - 35 USC § 102

The previous 102 rejections have been overcome by applicants’ amendments. An updated search resulted in the following anticipation for new claim 23.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldfarb (US Pub’545 with Chemical Abstract). Goldfarb describes a compound (RN # 333758-40-0) within the instant scope among many others which was indexed by CAS as one of many thousands of compounds screened in an assay for biological activity called the AID775 assay, as described in Example 2 in the Patent Pub, which contains a URL that provides a link to the structures.Thus,a copy of the  CAS abstract for said compound is also being provided which shows the actual compound. Note said compound corresponds to no.221 on p.26 in claim 23.
Double Patenting
Claim 23 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/614,521 for reasons of record. While remaining claims have OH at the vinyl terminus, claim 23 contains many iminomethylene species which reads on  claim 1 of the copending case. See nos. 225,236, 263 and 396 in claim 23 which are obvious variants of no.43,35,54 and 37 , respectively in claim 3 in view of the alternate choices permitted within claim 1 in the copending case. See –(CH2)m-heterocyclo choices as well as aryl, heteroaryl . This is a provisional nonstatutory double patenting rejection.
Applicant do not timely traverse the rejection but indicate it will be addressed once other rejections have been overcome.
Claims 1,9,10,14 and 21-23 are rejected as being drawn to an improper Markush Group.  The claims are drawn to multiple inventions for reasons set forth in the lack of unity/election of species requirement for variables within the central core and within R2/R3 variables. For claim 22 note only no.445 is drawn to nonelected subject matter.
Note,the species elected, compound 421, corresponds to the the cyclohexanedione core- i.e. where  U and V are each C and W and T are each C or CRa or CH2 optionally substituted with R3,R4 or R5 and  “m” and “n” are both 1 but not further fused at R3-R5. X and Y are both O. Based on species elected, Z as CH  with R3 further substituted thereon as aryl or heteroaryl has been constructively elected with R2 as OH but also J as NRa and K as an C1-C2alkylene chain (CRcRc’ or CRcRc’CRcRc’) and M as heterocycloalkyl rings optionally substituted with “Q” as defined therein . In particular new claim 23 is a hodgpodge of species including many diverse cores. Thus contrary to what applicants state the subject matter still claimed covers many embodiments not constructively elected. 
Note the recent Federal Register Guidelines (Vol.76, No.25, dated February 9,2011). Said guidelines in section 4 entitled "Markush Groups" admonishes examiners "under the principles of compact prosecution" to only  "extend the search to the species that share a single structural similarity and a common use".
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY A BERNHARDT whose telephone number is (571)272-0664.  The examiner can normally be reached during the hours 11:00-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/EMILY A BERNHARDT/           Primary Examiner, Art Unit 1624